     Case 3:18-cv-01187-BEN-RBB Document 29-2 Filed 01/07/20 PageID.414 Page 1 of 4




 1    RICHARD E. QUINTILONE II (SBN 200995)
      ANDREW H. HAAS (SBN 276143)
 2    ALEJANDRO QUINONES (SBN 324244)
      QUINTILONE & ASSOCIATES
 3    22974 EL TORO ROAD, SUITE 100
      LAKE FOREST, CA 92630
 4    TELEPHONE: (949) 458-9675
      FACSIMILE: (949) 458-9679
 5    E-MAIL: REQ@QUINTLAW.COM; AHH@QUINTLAW.COM; AXQ@QUINTLAW.COM
 6    Attorneys for Plaintiff, SEAN HARTRANFT on behalf of himself and on behalf of a
      Class of all other persons similarly situated.
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SEAN HARTRANFT, on behalf of              Case No.: 3:18-cv-01187-BEN-RBB
      herself and on behalf of a Class of all   CLASS ACTION
12
      other persons similarly situated          Assigned For All Purposes To:
13                                              Judge Roger T. Benitez
               Plaintiff,
14                                              [PROPOSED] ORDER GRANTING
         vs.                                    MOTION TO STAY PROCEEDINGS
15                                              PENDING APPEAL OF MOTION TO
      ENCORE CAPITAL GROUP, INC., a             INTERVEN IN MDL MATTER
16    Delaware Corporation; and DOES 1
      through 100, inclusive,
17                                              Date: February 10, 2020
               Defendants.
18                                              Time: 10:30 AM
                                                Courtroom: 5A
19
20                                              Complaint Filed: June 6, 2018
                                                FAC Filed: June 18, 2018
21                                              SAC Filed: November 30, 2018
22
23
24
25
26
27
28
                                                -1-

                                       [PROPOSED] ORDER
     Case 3:18-cv-01187-BEN-RBB Document 29-2 Filed 01/07/20 PageID.415 Page 2 of 4




 1                                    [PROPOSED] ORDER
 2          The Court hereby GRANTS Plaintiff’s Motion to Stay the immediate action and
 3    proceedings until a full resolution is reached in United States Court of Appeals for the
 4    Ninth Circuit Case No. 19-56390, In re: Sean Hartranft v. Midland Funding, LLC.
 5
 6
 7
                                               _______________________________
 8
                                                 Roger T. Benitez
 9                                               United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-

                                       [PROPOSED] ORDER
     Case 3:18-cv-01187-BEN-RBB Document 29-2 Filed 01/07/20 PageID.416 Page 3 of 4




                                                       PROOF OF SERVICE
 1
         I, the undersigned, declare as follows:
 2
 3       I am a citizen of the United States, over the age of 18 years, and not a party to the within action. I am an
         employee of or agent for Quintilone & Associates, whose business address is 22974 El Toro Rd., Suite 100,
 4       Lake Forest, CA 92630-4961.

         On January 7, 2020, I served the foregoing document(s):
 5
 6                                                   [Proposed] Order
 7       on the following parties in this action addressed as follows:

 8                                         SEE ATTACHED SERVICE LIST

 9       _______      (BY MAIL) I caused a true copy of each document, placed in a sealed envelope with postage fully
                      paid, to be placed in the United States mail at Lake Forest, California. I am "readily familiar" with
10                    this firm's business practice for collection and processing of mail, that in the ordinary course of
                      business said document(s) would be deposited with the U.S. Postal Service on that same day. I
11                    understand that the service shall be presumed invalid if the postal cancellation date or postage
                      meter date on the envelope is more than one day after the date of deposit for mailing contained on
12                    this affidavit.
         _______      (BY OVERNIGHT DELIVERY) I caused a true copy of each document, placed in a sealed
13                    envelope with delivery fees provided for, to be deposited in a box regularly maintained by Federal
                      Express or Overnight Express. I am readily familiar with this firm's practice for collection and
14                    processing of documents for overnight delivery and know that in the ordinary course of
                      Quintilone & Associates’ business practice the document(s) described above will be deposited in a
15
                      box or other facility regularly maintained by Federal Express or Overnight Express or delivered to
16                    a courier or driver authorized by Federal Express or Overnight Express to receive documents on
                      the same date it is placed at Quintilone & Associates for collection.
17       _______      (BY PERSONAL SERVICE) I caused a true and correct copy of each document to be personally
                      served upon Defendant’s agent for Service of Process listed on the service list below.
18
         ___X__       (BY E-MAIL) I caused a true and correct copy of each document to be delivered by Electronic
19                    Mail through the Court’s ECF System.

20       Executed on January 7, 2020 at Lake Forest, California.

21       ___X____     (FEDERAL) I declare under penalty of perjury under the laws of the United States of America
                      that the above is true and correct.
22
         _______       (STATE) I declare under penalty of perjury under the laws of the State of California that the
23       above is true and correct.
24
25
26
27                                                            ________________________
                                                               ANDREW H. HAAS
28

                                                               -1-
                                                        PROOF OF SERVICE
     Case 3:18-cv-01187-BEN-RBB Document 29-2 Filed 01/07/20 PageID.417 Page 4 of 4




                                              SERVICE LIST
 1
 2
        DLA PIPER LLP (US)                                   Attorneys for Defendant
 3      Edward D. Totino (Bar No. 169237)                    Encore Capital Group, Inc.
        edward.totino@dlapiper.com
 4      2000 Avenue of the Stars, Suite 400
 5      Los Angeles, California 90067
        Telephone: (310) 595-3000
 6      Facsimile: (310) 595-3300
 7      DLA PIPER LLP (US)
 8      Amanda C. Fitzsimmons (Bar No. 258888)
        amanda.fitzsimmons@dlapiper.com
 9      401 B Street, Suite 1700
        San Diego, California 92101
10
        Telephone: (619) 699-2700
11      Facsimile: (619) 699-2701

12      JENNER & BLOCK LLP
        Amy M. Gallegos (Bar No. 211379)
13
        Andrew G. Sullivan (Bar No. 301122)
14      agallegos@jenner.com
        agsullivan@jenner.com
15      633 West 5th Street, Suite 3600
16      Los Angeles, California 90071
        Telephone: (213) 239-5100
17      Facsimile: (213) 239-5199
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
                                              PROOF OF SERVICE
